DECISION
This case is before the Court on Plaintiff's claim for damages pursuant to the Criminal Injuries Compensation Act, R.I.G.L. 12-25-1 et seq. hereinafter referred to as The Act.
The following facts are not in dispute. During the early morning hours of November 11, 1990, plaintiff was involved in an automobile accident in the City of Providence. When plaintiff began to exchange information with the other driver, an argument ensued and she was assaulted with a wooden club and required medical attention. The defendant State of Rhode Island agrees that plaintiff is a victim as contemplated by The Act. However, the extent of the injuries that resulted from the assault are in dispute.
In order to determine the extent of those injuries a hearing was held with plaintiff the only witness called. In that testimony she stated that she has been unable to work since the assault, continues to suffer both physically and mentally and has developed an uncontrollable fear of black males because they remind her of her assailant. Plaintiff therefore requested that the statutory maximum of Twenty Five Thousand Dollars ($25,000) be awarded in this case.
On the other hand, the state argued that plaintiff is only able to show damages of one week total and eight weeks partial disability.
A difficulty in establishing damages in the instant case is that plaintiff has been the victim of other violent crimes and has been treated for problems that arose before the instant case. It is therefore difficult to determine a period of disability arising out of the events of November 11, 1990.
However, after a careful review of the testimony and evidence introduced at the hearing, it is the finding of this court that as a result of this event plaintiff was totally disabled from the date of the event until the end of January 1991 for a period of thirteen weeks. In addition, plaintiff was partially disabled from February 1991 until December 1991 a period of forty-eight weeks.
Based upon the evidence introduced at the hearing, this Court finds that, in the category of pain and suffering, Plaintiff was disabled for a period of thirteen weeks of total disability and forty-eight weeks of partial disability. Based upon the above enumerated terms of disability, Plaintiff is thus awarded $9250 in pain and suffering and $3900 in lost wages. In addition, she is entitled to be reimbursed for $221.22 in out of pocket expenses.
Also, plaintiff's outstanding medical bills will be paid as follows: Louis R. D'Arezzo $40.00; Orthopedic Associates, Inc. $750.00; Advanced Medical Imaging $179.00; Roger Williams General Hospital $880.41 for a total of $1849.41.
Counsel for plaintiff will receive a fee in the amount of $2000 and $122.90 in expenses.
Counsel for the state shall prepare an award in accordance with this decision.